DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 14 July 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2009/0311087) (“Na”) in view of Leung et al. (US 2011/0235299) (“Leung”) and G. A. Hartle (US 3085352) (“Hartle”). Na discloses: 
Claim 1: a plurality of loading recesses, each of which has a bottom surface and an inclined portion, and the plurality of loading recesses accommodating a plurality of micro-LEDs therein (P; intended use; 510a); and a plurality of non-loading surfaces (510b) provided around the plurality of loading recesses (Fig. 16-17), wherein the plurality of micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads, wherein the bottom surface is formed by a support member, and wherein the support member is made of an anodic aluminum oxide film;
Claim 2: wherein the bottom surface holds each micro-LED using holding force (at 500);
Claim 3: wherein the holding force is at least one of vacuum suction force, Van der Waals force, electrostatic force, and magnetic force (vacuum arrows in 500);
Claim 4: a guide member (at 510a in 500) having a plurality of inclined portions and a plurality of non-loading surfaces (Fig. 16-17); and a support member (bottom 510a) coupled to a lower portion of the guide member to form a plurality of loading recesses by closing a lower end of the plurality of inclined portions (Fig. 16-17), wherein a plurality of micro-LEDs (P; intended use) are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads, and wherein the support member is made of an anodic aluminum oxide film;
Claim 5: wherein the support member holds the plurality of micro-LEDs using holding force (vacuum arrows in 500);
Claim 6: wherein the support member comprises a porous member having arbitrary or vertical pores, and the support member vacuum-holds the plurality of micro-LEDs by applying a vacuum to the pores (vertical pores below all 510a instances);
Claim 7: wherein the guide member is made of an elastic material (all material is elastic with modulus of elasticity);
Claim 8: a transfer head (100/etc.) configured to transfer micro-LEDs (P; intended use); and a micro-LED position error correcting carrier (500) including a plurality of loading recesses (510a), each of which has a bottom surface and an inclined portion (Fig. 16-17), and a plurality of non-loading surfaces (510b) provided around the plurality of loading recesses, the plurality of loading recesses accommodating a plurality of micro-LEDs therein,
wherein among the micro-LEDs held on the transfer head, first micro-LEDs corresponding to the plurality of loading recesses are transferred to the micro-LED position error correcting carrier, while second micro-LEDs corresponding to the plurality of non-loading surfaces are not transferred to the micro- LED position error correcting carrier (Fig. 16-17).

Na does not directly show:
Claim 1: wherein the plurality of micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads, wherein the bottom surface is formed by a support member, and wherein the support member is made of an anodic aluminum oxide film;
Claim 4: wherein a plurality of micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads, and wherein the support member is made of an anodic aluminum oxide film;
Claim 8: wherein the first micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads, wherein the bottom surface is formed by a support member, and wherein the support member is made of an anodic aluminum oxide film.

Leung shows a similar device having:
Claim 1: wherein the plurality of micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads (FIG. 4; paragraphs [0044]-[0047]; pad is where object is placed; 230 is CB; micro-LEDs intended use);
Claim 4: wherein a plurality of micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads (FIG. 4; paragraphs [0044]-[0047]; pad is where object is placed; 230 is CB; micro-LEDs intended use);
Claim 8: wherein the first micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads (FIG. 4; paragraphs [0044]-[0047]; pad is where object is placed; 230 is CB; micro-LEDs intended use);
for the purpose of providing quick alignment of (the) object(s) for efficient manufacturing (paragraph [0010]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Na as taught by Leung and include Leung’s similar device having:
Claim 1: wherein the plurality of micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads, wherein the bottom surface is formed by a support member, and wherein the support member is made of an anodic aluminum oxide film;
Claim 4: wherein a plurality of micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads, and wherein the support member is made of an anodic aluminum oxide film;
Claim 8: wherein the first micro-LEDs are transferred from the plurality of loading recesses onto a plurality of bonding pads of a circuit board after transferred into the plurality of loading recesses of the micro-LED positioning error correcting carrier, wherein the plurality of loading recesses have positions corresponding to positions of the plurality of bonding pads, wherein the bottom surface is formed by a support member, and wherein the support member is made of an anodic aluminum oxide film;
for the purpose of providing quick alignment of (the) object(s) for efficient manufacturing.

Hartle shows a similar device having:
Claim 1: wherein the bottom surface is formed by a support member, and wherein the support member is made of an anodic aluminum oxide film (column 4, lines 63-70; column 5, lines 42-45);
Claim 4: wherein the support member is made of an anodic aluminum oxide film (column 4, lines 63-70; column 5, lines 42-45);
Claim 8: wherein the bottom surface is formed by a support member, and wherein the support member is made of an anodic aluminum oxide film (column 4, lines 63-70; column 5, lines 42-45);
for the purpose of providing hard, corrosion and wear resistant coating which efficiently protects the surfaces of the tray over extended periods of use (column 5, lines 42-45). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Na as taught by Hartle and include Hartle’s similar device having:
Claim 1: wherein the bottom surface is formed by a support member, and wherein the support member is made of an anodic aluminum oxide film;
Claim 4: wherein the support member is made of an anodic aluminum oxide film;
Claim 8: wherein the bottom surface is formed by a support member, and wherein the support member is made of an anodic aluminum oxide film;
for the purpose of providing hard, corrosion and wear resistant coating which efficiently protects the surfaces of the tray over extended periods of use.
It is noted that Na and Hartle are analogous art since they both deal with placing objects on a surface (reasonably pertinent to a particular problem). It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Response to Arguments
Applicant’s arguments, see pp. 6-9, filed 14 July 2022, with respect to the rejection(s) of claim(s) 1-8 under Na (and objections) have been fully considered and are persuasive.  Therefore, the rejections and objections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Na, Leung, and Hartle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652